DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 09/14/2021 and 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wahadaniah et al. does not teach ‘”a first syntax” element of a Picture Header’ and  a ‘”second syntax element” of  a Picture Parameter Set (PPS)’. However, examiner respectfully disagrees. In Paragraph 68, Wahadaniah et al. teaches “this buffer description is signalled once in the picture parameter set (PPS). This buffer description is then referred to repeatedly in the slice headers of the pictures having the same relative position within a cluster. For example, a buffer description specifying relative positions of [-1, -3] can be used in both P5 to specify [P4, P2] as reference pictures and by P9 to specify [P8, P6] as reference pictures.” In Paragraph 69, it teaches “FIG. 2 shows an example of the signaling structure of buffer description in this case. A coded bitstream 500 shown in FIG. the second header is a picture parameter set, the first header is a picture header or a slice header, and in the selecting, when at least one of the buffer descriptions is modified, one buffer description is selected out of a plurality of buffer descriptions including the modified buffer description.” In Paragraph 93, it teaches “For example, the second header is a picture parameter set, and the first header is a picture header or a slice header.” In Paragraph 125, it teaches “the image coding apparatus 100 writes the buffer description selecting information which specifies the selected buffer description into a picture header corresponding to the current picture (or a slice header corresponding to the current slice) and included in the coded bitstream 132 (S105). In addition, one reference list description corresponding to the selected buffer description is selected.” In Paragraph 126, it teaches “Finally, the image coding apparatus 100 codes a current picture or slice using the buffer description selected for the picture or slice and the reference list description corresponding to the buffer description (S106). Furthermore, the image coding apparatus 100 generates the coded bitstream 132 which includes the resulting coded 
Applicant argues that in rejecting under Wahadaniah, “a variety of actual embodiments of Wahadaniah that are different from each other and the comparative embodiment” were used improperly. Examiner respectfully disagrees. What Applicant refers to as the “comparative embodiment” is the overarching description of the invention and the variant embodiments are the ways the data can be formatted in and handled in. Before Paragraph 64, in the title of the portion the applicant refers to as a “comparative embodiment”, is clearly labelled as “Underlying Knowledge Forming Basis of the Present Disclosure”. This again, CLEARLY and unambiguously teaches that the discussions from 64-76 form a basis for all of the embodiments therein, and the embodiments merely supplement the basic knowledge presented to further enhance those teachings. In Paragraph 69, Wahadaniah teaches “FIG. 2 shows an example of the signaling structure of buffer description in this case.” Emphasis has been provided to highlight that the example presented in Figure 2, is an example of the structure of the buffer description in the case of this particular invention. In Paragraph 83, Wahadaniah teaches “the second header is a picture parameter set, the first header is a picture header or a slice header, and in the selecting, when at least one of the buffer descriptions is modified, one buffer description is selected out of a plurality of buffer descriptions including the modified buffer description.” In Wahadaniah, Paragraphs 109-217 refer to the First Embodiment, Paragraphs 218 – 267 refer to the Second Embodiment, Paragraphs 268-297 refer to the Third Embodiment. Wahadaniah et al. CLEARLY and unambiguously teaches that the embodiments are not fundamentally different, and are mere variations of each other in how the data is formatted and handled. In Paragraph 218, it teaches “This embodiment describes a variation of the above first embodiment. The image coding apparatus according to this embodiment further writes, into PPS, buffer description updating information for 
Applicant argues that Wahadaniah fails to teach “comparing a value that relates to the aspect of the video codec technology or standard, of the first syntax element of the Picture Header with a value, that relates to the aspect of the video codec technology or standard, of the second syntax element of the PPS” wherein “the Picture Header and the PPS have a scope of an entirety of the coded picture”. Examiner respectfully disagrees. In Paragraph 68, Wahadaniah et al. teaches “this buffer description is signalled once in the picture parameter set (PPS). This buffer description is then referred to repeatedly in the slice headers of the pictures having the same relative position within a cluster. For example, a buffer description specifying relative positions of [-1, -3] can be used in both P5 to specify [P4, P2] as reference pictures and by P9 to specify [P8, P6] as reference pictures.” In Paragraph 69, it teaches “FIG. 2 shows an example of the signaling structure of buffer description in this case. A coded bitstream 500 shown in FIG. 2 includes a sequence parameter set (SPS) 501 (SPS0), a plurality of picture parameter sets (PPSs) 502 (PPS0 and PPS1), and a plurality of picture data 503. Each of the picture data 503 includes a 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by claims Wahadaniah et al. (US 20130070841 A1).
Regarding Claim 11 Wahadaniah et al. teaches a device for decoding a coded picture coded according to a video codec technology or standard that uses a syntax structure including a Picture Header and at least one Picture Parameter Set (PPS) (Paragraph 68-71; Paragraph 294), the device comprising: 
a decoder configured to decode the coded picture by: decoding the Picture Header, the Picture Header comprising transient information pertaining to a plurality of Coding Units of the coded picture, and the transient information of the Picture Header including at least one reference to the at least one PPS, and further including at least one first syntax element pertaining to an aspect of the video codec technology or standard for decoding (Paragraph 68-71; Paragraph 83; Paragraph 126; Paragraphs 292-295); 
activating a PPS of the at least one PPS that is decoded, the PPS comprising a second syntax element pertaining to the aspect of the video codec technology or standard for decoding (Paragraphs 69-75; Paragraphs 292-295);
comparing a value, that relates to the aspect of the video codec technology or standard, of the first syntax element of the Picture Header with a value, that relates to the aspect of the video codec technology or standard, of the second syntax element of the PPS (Paragraphs 69-75; Paragraphs 292-295); and 
using, in the decoding, one of the value of the first syntax element, the value of the second syntax element, or a combination of the value of the first syntax element and the value of the second syntax element, in accordance with a result of the comparing, wherein the decoder is further configured (Paragraphs 69-75; Paragraph 121; Paragraphs 210-216; Paragraphs 292-295),
wherein the Picture Header and the PPS have a scope of an entirety of the coded picture (Paragraph 68-71; Paragraph 83; Paragraph 126).
Regarding Claim 12, Wahadaniah et al. teaches the device of claim 11, wherein the Picture Header includes a third syntax element, and the PPS does not include a syntax element that corresponds to the third syntax element (Paragraphs 230-233; Paragraphs 264-266).
Regarding Claim 13, Wahadaniah et al. teaches the device of claim 11, wherein the decoder is configured to use either the first syntax element or the second syntax element in decoding the coded picture in a case where the value of the first syntax element and the value of the second syntax element are the same and the video codec technology or standard is in use (Paragraphs 69-75; Paragraphs 292-295).
Regarding Claim 14, Wahadaniah et al. teaches the device of claim 11, wherein the decoder is configured to use the value of the first syntax element in decoding the coded picture in a case where the value of the first syntax element and the value of the second syntax element are different (Paragraphs 69-75; Paragraphs 292-295).
Regarding Claim 15, Wahadaniah et al. teaches the device of claim 11, wherein the decoder is configured to use the value of the second syntax element in decoding the coded picture in a case where the value of the first syntax element and the value of the second syntax element are different (Paragraphs 69-75; Paragraphs 292-295).
Regarding Claim 16, Wahadaniah et al. teaches the device of claim 11, wherein the decoder is configured to, in a case where the value of the first syntax element and the value of the second syntax element are different and the video codec technology or standard is in use: mathematically combine, by the decoder, the value of the first syntax element and the value of the second syntax element into a combination, and use the combination in decoding the coded picture (Paragraphs 210-216).
Regarding Claim 17, Wahadaniah et al. teaches the device of claim 16, wherein the value of the second syntax element is used as a predictor for the first syntax element (Paragraph 121; Paragraphs 210-216).
Regarding Claim 18, Wahadaniah et al. teaches the device of claim 11, wherein the decoder is further configured to overwrite the value of the second syntax element with the value of the first syntax element in a case where the value of the first syntax element and the value of the second syntax element are different and the video codec technology or standard is in use (Paragraphs 210-216).
Regarding Claim 19, Wahadaniah et al. teaches the device of claim 11, wherein the PPS includes a third syntax element, and the Picture Header does not include a syntax element that corresponds to the third syntax element (Paragraphs 230-233; Paragraphs 264-266).
Method Claims 1-9 are drawn to the method of using corresponding apparatus claimed in claims 11-19 above, and are rejected for the same reasons of anticipation as used above.
Regarding Claim 10, Wahadaniah et al. teaches all of the limitations of claim 1 above, Wahadaniah et al. further teaches that the third syntax element is used by the decoder to identify a picture being processed by the decoder or includes information pertaining to multiple coded pictures (Paragraph 121; Paragraphs 210-216)
Claim 20 has similar limitations to the corresponding apparatus claim 11 above, and is rejected for the same reasons of anticipation as used above. Wahadaniah et al. further teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: decode (Paragraphs 329-332).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483